DETAILED ACTION
Status of Application
	This action is responsive to the reply filed on 09/21/2022.  Per the reply, the specification has been amended and claims 1-20 have been cancelled in favor of new claims 21-38, which are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Objection(s)/Rejection(s)
	The objection to the disclosure has been obviated by the aforementioned specification amendment; further, the cancellation of claims 1-20 has rendered moot the objection to claim 7, rejection of claims 2-8 and 10-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) and the statutory double patenting rejection.  

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory terms of prior patent numbers 9587043 and 10453585 has been reviewed and is accepted.  The terminal disclaimer has been recorded, thereby obviating the nonstatutory double patenting rejections set forth in the first Office action.
Objection – Claim(s)
Claim 28 is objected to because of the following informalities: the presence of “is” in lines 1 and 4 appears superfluous and should be deleted.   Appropriate correction is required.  
Claim 36 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Instantly, claim 36 refers concurrently to two previous claims reciting different features, namely, “a power cable of claim 35” and “the polymer composition as defined in claim 21”.  Appropriate correction of claim dependency is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 24, the claim provides the limitation to “the mineral oil”.  There is no proper and sufficient antecedent basis for this limitation in the claim nor in any claim upon which claim 24 depends (currently, claim 21).  Claim dependency appears in error (cf., claim 23).  
Regarding Claim 35, the claim provides the limitation to “the crosslinked polymer composition”. There is no proper and sufficient antecedent basis for this limitation in the claim nor in any claim upon which claim 35 depends (currently, claims 23/21).  Claim dependency appears in error (cf., claim 22).  
Regarding Claim 36, the recitation “optionally, crosslinking at least the polyolefin of the polymer composition of the insulation layer …” creates indefiniteness because claim 36 depends upon claim 35, which is drawn to a crosslinked power cable and requires the “at least one layer” surrounding a conductor of the cable to comprise a crosslinked polymer composition.  Thus, the permissible omission of the “crosslinking” step in claim 36 is inconsistent with the “crosslinked” limitation assigned to the resulting product as defined in parent claim 35.  

Allowable Subject Matter
Applicant’s arguments filed 09/21/2022 have been considered but are deemed moot in view of the new grounds of rejection and objection supra.  
Claims 21-23, 25-27, 29-34, 37 and 38 are allowed.  Balance of the claims would be would be allowable if amended or rewritten to overcome the objections and rejection under 35 U.S.C. 112 set forth in this Office action.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        





/FMTeskin/10-08-22